Citation Nr: 1523498	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  

The Veteran and his spouse provided hearing testimony before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2013.  A transcript of this hearing is of record in the Veteran's Virtual VA eFolder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that service connection is warranted for bilateral hearing loss based upon service incurrence.  The Veteran stated that he served two tours of combat in Vietnam and that he sustained hearing loss during his first tour of duty when he was exposed to acoustic trauma via M60 machine guns, M79 grenade launchers, and claymore mines.  

The Veteran states that he has received treatment for hearing loss through VA and that he was provided cochlear ear devices by VA.  He stated that his VA medical records related to his hearing loss were in his Virtual VA file.  In May 2013, he stated that he received audiology testing at the VA Houston Healthcare Center.  He stated that the audiology report was associated with his transmittal, but it was not located in the claims folder.  He also stated that he received his hearing aids from VA in March 2013.  None of those records are associated with the Veteran's Virtual VA file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the Veteran indicates that he has received treatment, audiology testing, and received hearing aids from VA, the AOJ must seek to obtain and associate with the claims file any and all VA treatment records related to his hearing loss.  

Additionally, the Veteran underwent a VA examination in January 2012.  During that examination, the audiologist indicated that she could not determine the etiology of the Veteran's hearing loss without resorting to speculation.  She did not provide a medical history, did not indicate that the Veteran was a combat veteran in Vietnam, and did not indicate any findings as to etiology, only stating that the Veteran claimed onset of hearing loss 5 to 7 years prior to the examination.  At his May 2013 Videoconference hearing, the Veteran testified that this was not what he told the examiner.  He related that he told the examiner that he first contacted VA regarding his hearing loss 5 to 7 years prior to the examination.  He continued to assert he had hearing loss since his active duty.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  As a result, the Board finds that the Veteran needs to be provided another VA audiology examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed, specifically to include VA medical records said to be included in his Virtual VA file, to include treatment for his hearing loss, his receipt of hearing aids in March 2013, and any additional VA audiology examinations since January 2012.
 
 2.  Following completion of the above, the AOJ should arrange for a VA audiology examination to determine the nature and etiology of the Veteran's bilateral hearing loss.   All indicated studies should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral hearing loss is due to or the result of acoustic trauma which occurred during active duty or is otherwise related to active service.  

 The claims file must be made available to the examiner for review, to include the Veteran's videoconference hearing testimony, lay statements of the Veteran, and any other medical records, VA or private, related to his hearing loss.  The Board points out that the appellant is a decorated combat veteran.  The examiner must specifically comment on these records.  The examiner should indicate in his/her report whether or not the claims file was reviewed and whether the Veteran's VA audiology records were associated with the file.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated, along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   

3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

